FILED
                              NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN ANTONIO NAVA-HERNANDEZ;                     No. 08-71840
et al.,
                                                 Agency Nos. A096-362-284
               Petitioners,                                  A096-362-285
                                                             A096-362-286
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Juan Antonio Nava-Hernandez, Agripina Nava, and their son, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) decision denying their motion to reopen removal proceedings.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and de novo legal questions and alleged constitutional violations,

Figueroa v. Mukasey, 543 F.3d 487, 496 (9th Cir. 2008), and we deny the petition

for review.

         The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because the BIA considered the evidence they submitted and acted within

its broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of

a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to

law”).

         Petitioners’ remaining contentions are unpersuasive.

         PETITION FOR REVIEW DENIED.




                                            2                                      08-71840